Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Status of the Claims
Claims 1,4,5 are amended
Claims 1-6 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are moot in the light of the newly cited art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano 20100145885 in view of Shelton US 20120109797 A1






Regarding Claim 1, Graziano discloses:
a billing processing unit …
an acquirer configured to acquire charge result information of a vehicle of the user charged up with electricity supplied through an electric outlet; and
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer.
Graziano is directed to a system for charging electrical vehicles at outlets.  (Graziano, abstract).” “At AAA System 110, a number of essential functions occur. All Vehicles seeking to receive electrical power from Electric Grid 160 to charge the vehicular battery banks (also termed "electric energy storage apparatus") are first authenticated, then authorized, and billed for the energy consumed via the charging process. Authentication means that a device is valid and permitted to access the Electric Grid 160 (the authorization phase of AAA). AAA System 110 also manages the accounting process, ensuring that all bills go to the correct vehicle owner, the electric utility gets paid for the electricity that it supplied, and the owner of utility interface 114 is credited with the electricity that flowed through utility interface 114 to recharge the vehicular battery banks. There could also be revenue share models where a facility owner could get a portion of the overall charging bill for providing physical access (i.e., an electrical plug-in location). AAA System 110 is seen as a more central device, to be shared among a number of electric utilities, although there is nothing from preventing each utility from having its own AAA System.” (Graziano, para 0036; fig. 1)  Graziano discloses that utility customers are typically billed monthly.  (Graziano, para 0050, “The utility company bills the owner of the premises at which the outlet is installed for the total energy consumption for a predetermined time interval, typically monthly. Recharging a vehicle which is equipped with an electrically powered propulsion system results in the premises owner being billed for the recharging and the vehicle owner not being billed.”)

Graziano does not explicitly disclose

configured to periodically perform billing processing of a predetermined amount of
fee for a user who charges up a vehicle of the;
Shelton is directed to a electric vehicle charging reconciliation system.  (Shelton, abstract)  Shelton discloses that the owner of the vehicle is billed a fixed fee for charging and the electric bill of the plug outlet owner is adjusted in accordance with the charge taken by the vehicle.  (Shelton, para 0093, “It is contemplated that the billing account associated with the MD 120 may be billed at a fixed fee (e.g., a monthly, semi-annual, annual or periodic fee) and that the adjustment of the billing account associated with the GCP 205 may be based on differential meter readings from the meter device 124 of the MD 120 (which corresponds to the energy supplied by the GCP 205 (electrical outlet) during charging of the ESD 122.”)It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine to combine Graziano with the fee of Shelton with the motivation of buying power. Id.

Regarding Claim 2, Graziano and Shelton disclose the server of claim 1,

the billing processing unit performs billing processing of the … fee for each of a plurality of users at the predetermined timing;
the acquirer acquires the charge result information for each of a plurality of electric outlets; and,
on the basis of the charge result information for each of the plurality of electric outlets acquired at the acquirer, the deriver distributes an amount corresponding to the total amount of fees of which billing processing has been performed for the plurality of users, among managers of the installation places of the respective electric outlets, and sets the amount distributed to each manager as an amount of payment to the manager.


“At AAA System 110, a number of essential functions occur. All Vehicles seeking to receive electrical power from Electric Grid 160 to charge the vehicular battery banks (also termed "electric energy storage apparatus") are first authenticated, then authorized, and billed for the energy consumed via the charging process. Authentication means that a device is valid and permitted to access the Electric Grid 160 (the authorization phase of AAA). AAA System 110 also manages the accounting process, ensuring that all bills go to the correct vehicle owner, the electric utility gets paid for the electricity that it supplied, and the owner of utility interface 114 is credited with the electricity that flowed through utility interface 114 to recharge the vehicular battery banks. There could also be revenue share models where a facility owner could get a portion of the overall charging bill for providing physical access (i.e., an electrical plug-in location). AAA System 110 is seen as a more central device, to be shared among a number of electric utilities, although there is nothing from preventing each utility from having its own AAA System.” (Graziano, para 0036; fig. 1)   Graziano discloses that multiple vehicles/customers may be serviced.  (Graziano, para 0038,  “Electric Grids 240, 250 shown in FIG. 2 represent the source of electric power as provided by multiple utility companies which serve a wide geographic area and provide electric power to a multitude of customers via utility interfaces 281-285. The utility interfaces 281-285 serve to measure the energy consumption by the various outlet connected loads, such as Vehicles 291-295.”) 


Graziano does not explicitly disclose
predetermined amount of
See prior art rejection of claim 1 regarding Vamos.

Regarding Claim 3, Graziano and Shelton disclose the server of claim 2.  
each manager is charged, by an electricity supplier for supplying electricity to the electric outlet, an electricity fee for electricity supplied to the vehicle through the electric outlet; and,
for each manager, when the amount distributed to the manager is less than the electricity fee charged to the manager, the deriver adds the difference between the electricity fee and the amount distributed to the manager, to the amount of payment to the manager.
See prior art rejection of claim 1 regarding Graziano.

Regarding Claim 4,  
periodically performing billing processing of a predetermined amount of fee for a user who charges up a vehicle of the user;
acquiring charge result information of the vehicle of the user charged up with electricity supplied through an electric outlet; and
deriving an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired.
See prior art rejection of claim 1 regarding Shelton

Regarding Claim 5,  
a management server configured to communicate with the electricity supply device, 
Graziano, fig. 1, element 100



the electricity supply device comprising:
an electric outlet through which electricity supplied from an electricity supplier can be supplied to a vehicle of a user; and
Graziano, fig. 1, element 111
a control device configured to record charge result information of the vehicle charged up with electricity supplied through the electric outlet, 
Graziano, fig.1, element 116
the management server comprising:
a billing processing unit 
an acquirer configured to acquire the charge result information from the control device; and
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer.
Graziano, fig.1 ,element 100

Graziano does not explicitly disclose
configured to periodically perform billing processing of a predetermined amount of fee for the user who charges up a vehicle of the user;
See prior art rejection of claim 1 regarding Shelton


s 6 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano 20100145885 in view of Shelton view of Vamos 20110184587

Regarding claim 6, Graziano and Shelton discloses the system of claim 5.  

while electricity is supplied to the vehicle through the electric outlet, the control device transmits battery charging information to the fee charging server;


Graziano, fig. 1 element 140.  The examiner interprets the Controller 140 of Graziano to be a fee charging server.

Graziano does not explicitly disclose
further comprising a fee charging server configured to derive an electricity fee of the installation place of the electric outlet, wherein: … and
See prior art rejection of claim 1 regarding Shelton

Graziano does not explicitly disclose

the fee charging server derives an electricity fee for electricity used while the battery charging information is received, on the basis of a second unit price that is lower than a first unit price applied when the battery charging information is not received.
Vamos discloses that it is known that customers with a profile having a negotiated contractual price for charging may result in a fee that is less than a fee that may result with no negotiated contract .





















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687